Case 1:19-cv-18948-JHS-KMW Document 15 Filed 05/27/20 Page 1 of 1 PageID: 80



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

                                   _________________

                                    EMILY WEINMAN

                                              v.

                         OFFICER THOMAS CANNON, ET AL.

                              Civil Action No. 1:19-cv-18948

                                  ___________________

                  DESIGNATION OF DISTRICT JUDGE
        FOR SERVICE IN ANOTHER DISTRICT WITHIN THE CIRCUIT

                                 ____________________


       Pursuant to 28 U.S.C. § 292(b), and finding that it is in the public interest to do so,

I hereby designate and assign the Honorable Joel H. Slomsky of the United States District

Court for the Eastern District of Pennsylvania for such a period as is necessary for the

disposition of the above-entitled matter.




                                                   s/ D. Brooks Smith__________
                                                   D. Brooks Smith, Chief Judge
                                                   United States Court of Appeals
                                                   For the Third Circuit



Dated: May 27, 2020
